Citation Nr: 0834039	
Decision Date: 10/03/08    Archive Date: 10/07/08	

DOCKET NO.  05-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for hypertension, on a 
direct basis, or as secondary to service-connected sleep 
apnea and/or sinusitis.

3.  Entitlement to service connection for headaches, on a 
direct basis, or as secondary to service-connected sleep 
apnea and/or sinusitis, or medication therefore.

4.  Entitlement to service connection for a disorder 
characterized by fatigue, on a direct basis, or as secondary 
to service-connected sleep apnea and/or medication for 
(nonservice-connected) hypertension).

5.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis. 






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2005, November 2005, and September 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

For reasons which will become apparent, the appeal as to all 
issues save that of service connection for prostate cancer 
and an evaluation in excess of 30 percent for service-
connected sinusitis is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.




FINDINGS OF FACT

1.  Prostate cancer is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

2.  The veteran's service-connected sinusitis is presently 
characterized by four nonincapacitating episodes over the 
course of the past 12 months, accompanied by pain, crusting, 
and at times, purulent discharge, but no incapacitating 
episodes or evidence of chronic osteomyelitis following 
radical surgery.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97 and Part 4, Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2008, as well as service treatment records, and 
both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this determination, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service Connection

The veteran in this case seeks service connection for 
prostate cancer.  In pertinent part, it is contended that the 
veteran's prostate cancer had its origin as the result of 
exposure to various solvents and/or asbestos during his 
period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and a malignant tumor, such as 
cancer, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A review of the record in this case discloses that, while the 
veteran did, in fact, serve during the "Vietnam era," he did 
not at any time have service in the Republic of Vietnam.  Nor 
is it otherwise alleged.  See Transcript, p.8.  Rather, the 
veteran's argument is grounded in his allegation that, while 
in service, he was exposed to various solvents and/or 
asbestos, which exposure resulted in the eventual development 
of prostate cancer.  

In that regard, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of cancer of any kind.  At the time of a service 
separation examination in July 1974, the veteran's 
genitourinary system was entirely within normal limits, and 
no pertinent diagnosis was noted.  

Significantly, a VA general medical examination conducted in 
January 1975 was similarly negative for evidence of prostate 
cancer.  The earliest clinical indication of the presence of 
that disability is revealed by VA treatment records dating 
from the latter part of 2004, approximately 30 years 
following the veteran's discharge from service, at which time 
a biopsy of the veteran's prostate gland proved positive for 
the presence of cancer.  Significantly, at that time, there 
was no indication that the veteran's prostate cancer had its 
origin during or was in any way related to the veteran's 
period of active military service.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's prostate cancer, first 
persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
that disability must be denied.

Increased Evaluation

Turning to the issue of an evaluation in excess of 30 percent 
for service-connected sinusitis, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. § Part 4, including 
Section 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

In the present case, the pertinent evidence of record is to 
the effect that, in January 1999, the veteran underwent a 
bilateral nasal polypectomy, total sphenoethmoidectomy, 
sinusotomy, and middle turbinectomy with accompanying 
septoplasty.  

At the time of a VA medical examination in November 2004, the 
veteran stated that, since the time of his previous surgery, 
he had undergone no additional surgery.  However, he 
continued to experience problems with sinusitis on a daily 
basis.  According to the veteran, as a result of his service-
connected sinusitis, he found it necessary to take both 
multiple decongestants and antihistamines.  

On physical examination, the veteran's nose showed evidence 
of severe nasal congestion involving both nostrils.  There 
was a 40 percent obstruction of the right nostril due to 
nasal congestion, with a 20 percent obstruction of the left 
nostril, once again due to nasal congestion.  Further noted 
was that the mucosa in the veteran's nose was quite 
erythematous.  Examination of the veteran's throat showed 
evidence of some mild postnasal drip with accompanying 
injection of the pharynx.  The pertinent diagnosis noted was 
of chronic and persistent sinusitis with recurrent acute 
exacerbations, status post surgery of the sinuses.

At the time of a subsequent VA examination of the veteran's 
sinuses in October 2005, it was noted that the veteran's 
claims folder was available, and had been reviewed.  When 
questioned, the veteran stated that, notwithstanding current 
medical treatment, his sinusitis continued to recur, and had 
gradually gotten worse.  According to the veteran, he 
continued to experience problems with postnasal drip, as well 
as difficulty breathing through both nostrils due to nasal 
congestion.  Once again, the veteran indicated that he took 
both decongestants and antihistamines and, on occasion, 
antibiotics for control of his service-connected sinusitis.  

On physical examination, there was evidence of severe nasal 
congestion involving both nostrils.  The right nostril was 
occluded at 25 percent due to nasal congestion while the left 
nostril showed evidence of a 50 percent occlusion, once again 
due to nasal congestion.  The mucosa of the veteran's right 
nostril was described as quite erythematous, while that of 
the left nostril was described as very erythematous.  Further 
examination of the veteran's nostrils showed evidence of very 
small multiple nasal polyps, as well as some mild sinus 
drainage.  Examination of the veteran's throat was 
significant for a mild to moderate postnasal drip with some 
injection of the pharynx, and the veteran's maxillary sinuses 
were slightly tender to palpation.  The pertinent diagnosis 
was of chronic and persistent sinusitis with nasal polyps.  

As of the time of a more recent VA sinus examination in 
November 2007, which examination, it should be noted, 
involved a full review of the veteran's claims folder, the 
veteran stated that he was currently using a steroid inhaler 
on a nightly basis, and had been prescribed an antibiotic for 
his sinus/middle ear infection.  According to the veteran, 
these medications had produced a "moderately good affect."  
However, the veteran continued to experience problems with 
maxillary pain, crusting, and, at times, purulent discharge.  
When questioned, the veteran denied any problems with 
incapacitating episodes over the course of the past year.  He 
did, however, report approximately four nonincapacitating 
episodes over that same 12-month period.  When further 
questioned, the veteran complained of congestion, coughing, 
and sneezing, and at times, increased rhinorrhea.  However, 
he had experienced no "physician sanctioned days lost" over 
the past 12 months due to acute flares or incapacitation from 
sinusitis.

On physical examination, no nasal polyps were noted in either 
the right or left nares.  There was, however, evidence of 
slight erythema, as well as slight hypertrophy of the 
turbinates.  At the time of examination, no granulomatous 
disease, to include rhinoscleroma, was observed.  There was, 
however, a partial obstruction of the left nare estimated at 
50 percent, with the right nare being clear and "100 percent 
patent."  At the time of examination, there was no evidence 
of septal deviation.  Nor was there any evidence of loss of 
tissue, scarring, or deformity of the nose.  While slight 
crusting and erythema were noted, no purulent discharge was 
in evidence.  Further examination showed some tenderness of 
the sphenoid sinus, though with no tenderness of the frontal 
or maxillary sinuses.  

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect for the veteran's service-
connected sinusitis contemplates the presence of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six nonincapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation, under those 
same laws and regulations, requires demonstrated evidence of 
chronic osteomyelitis following radical surgery, or near 
constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, accompanied by purulent 
discharge or crusting after repeated surgeries.  38 C.F.R. 
§ 4.97 and Part 4, Code 6513 (2007).

As is clear from the above, the 30 percent evaluation 
currently in effect for the veteran's service-connected 
sinusitis is appropriate, and an increased rating is not 
warranted.  This is particularly the case given the fact that 
the veteran has to date undergone only one surgery for his 
service-connected sinusitis.  Moreover, while based on the 
evidence of record, the veteran has experienced four 
nonincapacitating episodes over the course of the past 12 
months as a result of his service-connected sinusitis, he has 
yet to experience a single incapacitating episode due to 
sinus-related pathology.  Nor has there at any time been 
evidence of chronic osteomyelitis.

Based on the aforementioned, the Board is of the opinion that 
the 30 percent evaluation currently in effect for the 
veteran's service-connected sinusitis is appropriate, and 
that an increased rating is not warranted.  Accordingly, the 
veteran's claim for increase must be denied.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomatology 
attributable to service-connected sinusitis has remained 
relatively stable.  In any case, based on a review of the 
entire evidence of record, the Board is of the opinion that, 
throughout the time period that the veteran's increased 
rating claim has been pending, symptomatology attributable to 
his service-connected sinusitis has not, in fact, undergone 
varying and distinct levels of severity.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an additional 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employers 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in July 2004, August 2005, and 
March 2006.  In those letters, VA informed the veteran that, 
in order to substantiate a claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  The veteran was further advised that, in 
order to substantiate his claim for an increased rating, he 
needed to show that his service-connected disability had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for prostate cancer is denied.

An evaluation in excess of 30 percent for sinusitis is 
denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for hypertension, headaches, and a 
disorder characterized by fatigue.  In pertinent part, it is 
contended that the veteran's hypertension and headaches had 
their origin during his period of active military service, 
or, in the alternative, are proximately to, the result of, or 
aggravated by his service-connected sleep apnea and/or 
sinusitis.  The veteran further contends that his current 
fatigue had its origin in service, or, in the alternative, is 
in some way secondary to service-connected sleep apnea and/or 
medication for (currently nonservice-connected) hypertension.  

In that regard, following a VA medical examination in April 
2006, the examiner offered his opinion that the veteran's 
hypertension was "less likely than not" secondary to his 
service-connected maxillary sinusitis.  However, based on a 
review of that examination, it would appear that the examiner 
did not have access to the veteran's claims folder at the 
time of the rendering of his opinion.  Moreover, in 
subsequent correspondence of December 2006, the veteran's 
private physician indicated that the veteran's hypertension 
was at least to some extent secondary to (now service-
connected) sleep apnea.  Significantly, following a recent VA 
medical examination in May 2007, a VA examiner offered his 
opinion that the veteran's hypertension was "less likely than 
not" secondary to service-connected sleep apnea, inasmuch as 
the veteran's hypertension appeared to predate his diagnosis 
of sleep apnea.  However, that opinion failed to take into 
account whether the veteran's hypertension might in some way 
be aggravated by his now service-connected sleep apnea.  
Moreover, the veteran has submitted a number of medical 
articles which, on their face, would appear to show some 
relationship between sleep apnea and hypertension.

As regards the veteran's claim for service connection for 
headaches, the Board notes that, following the aforementioned 
VA medical examination in April 2006, the examiner offered 
his opinion that the veteran's headaches were musculoskeletal 
in nature, and, therefore, "less likely than not" secondary 
to (service-connected) chronic sinusitis.  However, in the 
same December 2006 correspondence noted above, the veteran's 
private physician indicated that the veteran's headaches 
were, in fact, secondary at least in part to his (service-
connected) obstructive sleep apnea.  Significantly, to date, 
no VA medical opinion has been sought regarding the 
relationship, if any, between the veteran's headaches and 
sleep apnea.  Moreover, as in the case of the claim for 
service connection for hypertension, the veteran has 
submitted a number of medical articles which appear to show 
some relationship between morning headaches and sleep apnea.

Finally, turning to the issue of service connection for a 
disorder characterized by fatigue, the Board notes that, as 
part of the aforementioned correspondence in December 2006, 
the veteran's private physician offered his opinion that the 
veteran's fatigue was at least in some respect "secondary" to 
his service-connected obstructive sleep apnea.  Moreover, as 
in the case of his claims for service connection for 
hypertension and headaches, the veteran has submitted a 
number of medical articles which would appear to show some 
relationship between sleep apnea and fatigue.

Under the circumstances, the Board is of the opinion that 
further development of the evidence would be appropriate 
prior to a final adjudication of the veteran's claims for 
service connection for hypertension, headaches, and fatigue.  
Accordingly, the case is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed hypertension, headaches, 
and fatigue.  The RO/AMC is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examinations, 
the appropriate examiner or examiners 
should offer an opinion as to whether the 
veteran's hypertension has undergone a 
clinically-identifiable permanent 
increase in severity as a result of his 
sleep apnea, or medication therefore.  
The appropriate examiner or examiners 
should, additionally, offer an opinion as 
to whether the veteran's claimed 
headaches and/or fatigue are in any way 
proximately due to, the result of, or 
aggravated by his sleep apnea, or 
medication therefore.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  Thereafter, readjudicate the 
veteran's claims for service connection 
for hypertension, headaches, and a 
disorder characterized by fatigue.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in September 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


